Response to Petition for Rehearing.
Opinion by
Judge Lindsay :
This court did not decline to reverse the judgment of the circuit court for want of precedents determining that the costs of an action follow the judgment, but because we had been referred to no case in which a judgment substantially correct had been reversed for the mere purpose of giving the appellant nominal damages and taxing the appellees with the costs of the litigation.
The delivery of the opinion having relieved counsel from any feelings of delicacy as to the performance of what had theretofore seemed to them: “an unnecessary and an unbecoming labor,” the court had the right to expect in their petition for a rehearing that they would refer it to some authority upon a question about which it had candidly admitted its want of information. In this reasonable expectation we have been disappointed. The cases cited settle only that the costs must follow the judgment.
They follow the judgment'in this case, and one of the grounds relied on for reversal is the fact that they do follow it.
The facts of this case have been twice considered. We have no reason to believe that further argument will change the con-*655elusion last reached. The petition for a rehearing must therefore be overuled.

Bullitt & Harris, for appellants.


Williams, for appellees.